The opinion of the court was delivered, by
Lowrie, C. J.
It is admitted that, by the law of Missouri, the transfer by Eindlay, while residing there, to a trustee for his wife, of all his household furniture, passed to her the title to the property. As a gift executed it needed no consideration. It is admitted that our law of 1848 allows a married woman to own personal property, acquired by her after marriage; free from liability for debts of her husband. Owning the property therefore in Missouri, she would still own it after moving into Pennsylvania. Shortly after the transfer the husband and wife returned to reside in this state, and shortly after that he contracted this debt. Does this haste of his in running into debt annul the title which the wife had before he ran in debt? We do not see how it can. Of course this view leaves a door open for frauds upon creditors; but so long as the law exists that allows a divided ownership of the family property, we cannot shut off its natural consequences. We cannot declare, as matter of law, that the transfer or title became void because the husband ran in debt so soon afterwards. The matter and form of the transfer being lawful, as against creditors, they can avoid it only by showing that it was intended as a fraud upon them.
Judgment reversed, and a new trial awarded.